internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb plr-143222-02 date date legend city state department year year a this is in response to your request for an extension of time under sec_301_9100-1 of the procedure and administrative regulations to file form_8328 carryforward election of unused private_activity_bond volume_cap to make a carryforward election under sec_146 with respect to unused year volume_cap of city facts and representations you make the following factual representations department administers the system established by state under sec_146 to allocate state’s volume_cap in year department allocated private activity volume_cap in the amount of dollar_figurea to city to carry forward for the purpose of financing solid_waste disposal facilities under sec_142 the projects however due to an administrative delay the city board did not authorize filing the form_8328 for its year volume_cap in the amount of dollar_figurea until after the due_date to file the form_8328 for year city submitted its request for an extension of time to file the form_8328 in august of year before city’s request was filed the irs had not discovered city’s failure to timely file the form_8328 plr-143222-02 law and analysis sec_146 provides that if an issuing authority's volume_cap for any calendar_year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority the authority may elect to treat all or any portion of the excess as a carryforward for one or more carryforward purposes the election is made by filing form_8328 with the internal_revenue_service center ogden ut under notice_89_12 1989_1_cb_633 form_8328 must be filed by the earlier of february of the calendar_year following the year in which the excess_amount arises or the date_of_issue of bonds issued pursuant to the carryforward election the election must identify the purpose for which the carryforward is elected and specify the amount to be carried forward for that purpose sec_146 carryforward elections and any identifications or specifications stated therein are irrevocable sec_146 sec_301_9100-1of the procedure and administrative regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements for automatic extensions in sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief will be granted if the taxpayer provides evidence establishing to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that the taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requested relief under that section before the failure to make the regulatory election is discovered by the irs sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability than the taxpayer would have had if the election had been made timely taking into account the time_value_of_money plr-143222-02 conclusion under the facts and circumstances of this case we conclude that city acted reasonably and in good_faith and that granting an extension of time under sec_301 to file form_8328 to carryforward dollar_figurea of unused volume_cap from year will not prejudice the interests of the government city is granted an extension of time to days from the date of this letter_ruling to file the form_8328 to carry forward unused year volume_cap in the amount of dollar_figurea for the projects the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to powers of attorney on file with this office a copy of this letter is being sent to city and city’s authorized representative sincerely yours exempt_organizations employment_tax government entities assistant chief_counsel by rebecca l harrigal chief tax exempt bond branch
